UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-KSB ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2008 Commission File Number 0-15224 ADVANCE DISPLAY TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Colorado84-0969445 (State of incorporation)(I.R.S. Identification No.) 7334 South Alton Way, Suite F, Centennial, Colorado80112 (Address of principal executive offices)(Zip
